Citation Nr: 0923876	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-35 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in October 2006 
and most recently in April 2009.  Thereafter, an April 2009 
supplemental statement of the case considered all evidence 
and denied the claim, which was then returned to the Board 
for further appellate consideration.  

The Board notes that the record contains competent medical 
evidence of a diagnosis of major depressive disorder.  See 
Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per 
curiam order).  However, the Board does not find this to be 
inextricably intertwined with the claim for service 
connection for PTSD currently on appeal before the Board.  
Additionally, a claim for service connection for an acquired 
psychiatric disability, other than PTSD, has not been 
developed or adjudicated by the RO.  Indeed, the mere 
presence of a disability in the medical records, without 
more, does not equate to intent to file a claim for VA 
compensation benefits.  See MacPhee v. Nicholson, 459 F.3d 
1323, 1326-27 (Fed. Cir. 2006) (holding that there must be 
some intent expressed to apply for benefits and endorsing the 
United States Court of Appeals for Veterans Claims' holding 
in Brannon v. West, 12 Vet. App. 32, 35 (1998) that "The 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek . . . service 
connection").  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, but the 
evidence of record does not demonstrate that he engaged in 
combat with the enemy.

2.  While competent medical evidence of record contains a 
diagnosis of PTSD linked to alleged in-service stressors 
identified by the noncombat Veteran, the record does not 
contain credible supporting evidence that independently 
corroborates the alleged stressors to which a diagnosis of 
PTSD has been linked.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in June 2002, November 2006, and October 2007.  
These letters informed the Veteran of what evidence was 
required to substantiate his claim for service connection for 
PTSD and of his and VA's respective duties for obtaining 
evidence.  The November 2006 letter also informed the Veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication that 
denied the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  Although notice was provided to the appellant after 
the initial adjudication, the claim was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After complete notice was provided, the 
claim was readjudicated in a supplemental statement of the 
case that was provided to the appellant (most recently in 
April 2009).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA timing defect may be cured by 
the issuance of fully compliant notification followed by a 
re-adjudication of the claim).  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide this appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The Board concludes a VA PTSD examination is not needed in 
this case because the only evidence indicating the Veteran 
experienced his stressor events, i.e., "suffered an event, 
injury or disease in service," is his own lay statements, as 
will be discussed below.  This evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate a veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); see 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)).  The reason that the 
claim fails, as discussed below, is for not satisfying the 
combat presumption and lack of credible supporting evidence 
that the claimed in-service stressor occurred.  There is no 
reasonable possibility that a medical examination and opinion 
would aid in substantiating the Veteran's claim since it 
could not provide corroborating evidence of a past event.

The Board finds that the there has been substantial 
compliance with its October 2006 and April 2009 remands as 
the directives set forth in these remands have been 
accomplished, to include asking the Veteran for more specific 
information regarding his claimed in-service stressors and 
readjudicating the claim with consideration of all evidence.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a 
remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Therefore, the Board will proceed to 
adjudicate the appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2008). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then a 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran contends that service connection is warranted for 
PTSD.  As reported in a February 2001 psychiatric progress 
note, the Veteran's claimed stressors include driving a Jeep 
in Vietnam and seeing his passenger suffer a gunshot wound to 
the head (the passenger died) and being shot at and receiving 
friendly/hostile incoming fire while on perimeter guard duty.  
In the Veteran's stressor statement, received in July 2002, 
he indicates seeing people die.  It has also been contended 
that while stationed in Long Binh, Vietnam that this base was 
hit with rockets, mortars and small arms about 15 times.  
See, e.g., Notice of Disagreement, received in October 2002.

Service personnel records establish that the Veteran was in 
the Republic of Vietnam from March 2, 1971 to January 28, 
1972 and was stationed at the Long Binh depot.  While in 
Vietnam, the Veteran's service personnel records indicate 
that a principal duty of his included being a security guard.  
While the Veteran's service personnel records confirm that he 
served in Vietnam from March 1971 to January 1972, a review 
of the official military documentation contained in his 
claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  The Board further notes 
that the record, to include service treatment records and a 
DA Form 20, do not demonstrate that the Veteran was wounded 
in combat during his service in Vietnam, nor has he alleged 
receiving any medals indicative of this type of service.  
Additionally, the Veteran's service personnel records do not 
reflect that he was assigned to temporary duty with a combat 
unit or was dispatched to the field during his tour of duty 
in Vietnam, and there is also no indication that the Veteran 
was detached from his primary assignment and sent into the 
field with another unit on temporary duty.  The Veteran's DA 
Form 20 indicates only that he participated in an "unnamed 
campaign."

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that a 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, here, 
the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply as the evidence of record 
does not establish that the Veteran engaged in combat with 
the enemy.  See VAOPGCPREC 12-99.  Therefore, any alleged 
stressors in service must be independently verified, i.e., 
corroborated by objective credible supporting evidence.  

The Veteran's stressor allegations indicate enemy 
(mortar/artillery) attacks on his unit.  The Board notes that 
in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor, 
where the claimant in that case had submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In this regard, VA sent a letter to 
the National Archives and Records Administration (NARA), 
dated in October 2007, requesting copies of the operational 
reports-lessons learned (ORLL) for the 3rd Ordinance 
Battalion and the Support Command Saigon located at Long Binh 
Depot for the time period between March 1971 and January 
1972.  A letter from NARA, dated in November 2007, indicates 
that they reviewed the ORRLs as described above and that 
these records "contain only technical material" for the 3rd 
Ordinance Battalion.  It was also noted that Daily Journals 
for the time period from March 1971 through January 1972 were 
available and contain approximately 800 pages.  It was then 
stated that NARA would need a list of specific incidents and 
specific dates of incidents to be of any further assistance.  
The Board also noted that a letter from VA to the Veteran, 
dated in October 2007, indicates that the Veteran's stressor 
details letter dated in January 2007 was received.  In this 
letter, VA advised the Veteran that because he did not 
provide an approximate date and/or location for his stressors 
a they were not able to submit a request for verification to 
the Joint Services Records Research Center (JSRRC).  Without 
the name(s) of the serviceman who died, the Board finds that 
the information provided is not specific enough to warrant 
further development, to include submission of a request to 
JSRRC for a search. 

The record reflects that the Veteran has been repeatedly 
asked for more information regarding his stressors, including 
dates and locations.  See VCAA notice letters, dated in June 
2002, November 2006, and October 2007.  Initially, the 
Veteran was sent a letter, dated in June 2002, requesting 
that he provide additional evidence regarding his claim for 
PTSD, to include specific information (i.e., who, what, when, 
where) regarding the claimed traumatic incident(s).  After 
the October 2006 Board remand, the Veteran was provided with 
additional opportunities to supplement the record with more 
information regarding his alleged in-service stressors.  A 
letter to the Veteran, dated in November 2006, the Veteran 
was again requested to submit information regarding his 
claimed in-service stressors, to include statements from 
fellow servicemembers who experienced the event with the 
Veteran.  The November 2006 letter also notified the Veteran 
that if he did not provided the requested information, his 
claim for PTSD may be denied.  In response, the Veteran 
submitted a stressor details form, dated in January 2007, 
that indicates that he had provided VA with all the evidence 
that he could think of.  VA sent the Veteran another VCAA 
notice letter, dated in October 2007, that included a PTSD 
Questionnaire as an enclosure.  The Board also notes that a 
lay statement from M.H. (the Veteran's mother), received in 
February 2009, indicates how the Veteran's disability has 
affected him over the years.  However, this lay statement 
does not provide credible supporting evidence regarding the 
Veteran's claimed in-service stressors. 

Further, the Veteran returned a SSOC Notice Response form, 
dated in January 2008, indicating he had no further 
information or evidence to submit.  VA's duty to assist in 
such situations was discussed in more detail above.  The 
record, at this point, reflects alleged in-service stressors 
that are not corroborated by independent evidence of record.  
Without the combat presumption, there is insufficient 
evidence to support this claim.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that that there 
is no independent evidence to corroborate the Veteran's 
statements as to the occurrence of his claimed in-service 
stressors. 

The Board also notes that a Record of Proceedings under 
Article 15, UCMJ note that on December 5, 1971, the Veteran, 
without authority, failed to go at the time prescribed to his 
appointed place of duty.  It was also noted that on or about 
December 17, 1971, the Veteran reportedly communicated a 
threat to injure a Sergeant First Class (SFC).  While the 
record of the Veteran's conduct is for consideration, the 
evidence described in this paragraph does not independently 
corroborate the Veteran's claimed in-service stressors.  

The Board notes that the record contains competent medical 
evidence of record revealing a diagnosis of PTSD.  The 
Veteran's diagnosis of PTSD was noted in an October 2000 
letter from J.L.C., M.D. and in a VA psychological progress 
note in February 2001.  The Board notes that both diagnoses 
related the Veteran's PTSD to his military service.  Despite 
the above medical evidence relating the Veteran's PTSD to 
service, the Board finds that these diagnoses cannot be 
relied upon because they were based on stressors that were 
not supported by credible evidence of record.  The Board 
reiterates that the Veteran's diagnoses of PTSD noted above 
were based on an unconfirmed history as reported by him, 
which the Board is not bound to blindly accept.  See Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (noting that where a 
veteran's alleged stressors are uncorroborated, the Board is 
not required to accept a recent diagnosis of PTSD as being 
the result of the veteran's service).  The question of 
whether he was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As such, the 
Board does not accept the statements and opinions offered in 
the VA treatment records noted above and finds such evidence 
to hold no probative value (this is notwithstanding the fact 
these VA medical professionals failed to indicate that the 
Veteran's claims file was reviewed).  The Board notes that 
whether the evidence establishes the occurrence of stressors 
is a question of fact for VA adjudicators, and whether any 
stressors that occurred were of sufficient gravity to cause 
or to support a diagnosis of PTSD is a question for medical 
professionals.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD that is 
related to his active military service.  In the absence of a 
corroborated in-service stressor, the Board finds there is no 
basis for granting service connection for PTSD.  As such, the 
negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


